McMurray, Presiding Judge.
Defendant appeals his conviction of the offense of armed robbery. The sole enumeration of error contends that the trial court erred in denying defendant’s request for “an instruction on the lesser included offense of robbery.” Held:
The State’s evidence is that defendant committed an armed robbery by pointing a loaded and cocked revolver at the victim while taking victim’s employers’ money from him. “The uncontradicted evidence showed completion of the greater offense, an armed robbery, so that the charge on the lesser offense was not required. Holcomb v. State, 230 Ga. 525 (198 SE2d 179) (1973); Lawrence v. State, 235 Ga. 216 (3) (219 SE2d 101) (1975). See also State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976); Radford v. State, 238 Ga. 532 (233 SE2d 785) (1977).” Jordan v. State, 239 Ga. 526, 527 (2) (238 SE2d 69). See also Mallory v. State, 166 Ga. App. 812, 814 (2) (305 SE2d 656); Echols v. State, 172 Ga. App. 431, 432 (1) (323 SE2d 289). The trial court did not err as contended by defendant.

Judgment affirmed.


Carley and Pope, JJ., concur.

*33Decided November 21, 1986.
Michael H. Lane, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, David Wright, Assistant District Attorneys, for appellee.